Citation Nr: 1206695	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected myasthenia gravis, to include entitlement to a separate initial evaluation in excess of 30 percent for service-connected diplopia of the right eye associated with myasthenia gravis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to August 1957; he died in January 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for myasthenia gravis.  The Veteran expressed disagreement with that decision in October 2005.  In a February 2006 Decision Review Officer (DRO) decision, the RO reopened and granted the Veteran's service connection claim; a 30 percent evaluation was assigned, effective from May 19, 2005.  The Veteran expressed disagreement with the assigned evaluation and effective date of the award, perfected an appeal to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 15, 2007, in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In July 2007, the Board issued a decision denying entitlement to an earlier effective date.  It was also noted that the Veteran had withdrawn the issue of entitlement to a higher initial evaluation for myasthenia gravis.  See the March 2007 hearing transcript at page 2.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2009 Order, the Court vacated the July 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In pertinent part, the parties determined that the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected myasthenia gravis remained on appeal and indicated that the Board must adjudicate the claim.  

In January 2010, the Board denied the Veteran's claim of entitlement to an effective date prior to May 19, 2005, for the grant of service connection for myasthenia gravis, to include whether clear and unmistakable error (CUE) exists in a September 1960 rating decision and a 1985 rating decision, and remanded the Veteran's claim for an increased evaluation for further development.  Specifically, the Board instructed that the RO must contact the Veteran and inquire whether he desired to present oral testimony in support of his claim for an increased evaluation.  In a January 2010 letter, the RO fulfilled this instruction.  Later the same month, the Veteran's private attorney asserted that the Veteran wished to participate in a DRO hearing.  This hearing was completed in July 2010, and a transcript of the hearing has been associated with the Veteran's VA claims file.  The July 2010 DRO hearing transcript reflects that the Veteran did not wish to participate in a hearing before a member of the Board.  See the July 2010 DRO hearing transcript.  

The Board remanded the Veteran's claim for a second time in September 2010, and instructed the RO to (1) obtain updated VA outpatient treatment records dated after 2006, (2) afford the Veteran a VA examination and (3) notify the Veteran of the pertinent VA criteria and Diagnostic Codes regarding his claim.  See the September 2010 Board Remand.  The Veteran's was returned to BVA for further appellate adjudication.  

As noted above, the Veteran died in January 2011.  The Veteran's surviving spouse subsequently filed a motion for substitution to continue his appeal.  In February 2011, the RO granted the appellant's motion for substitution pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case and has recharacterized the claim as one for accrued benefits purposes.

Due to the Veteran's demise, the Board's September 2010 remand instruction to afford him a VA examination was not completed, although the Board observes that such an examination was scheduled by the RO and cancelled due to the Veteran's failing health.  The Veteran's claim was returned to the Board.  

In October 2011, the Board remanded the Veteran's claim again, noting that the Board's prior remand instruction concerning notifying the Veteran of the pertinent VA criteria and Diagnostic Codes regarding his claim had not been complied with.  In November 2011, the RO sent the appellant the rating criteria which are applicable to the Veteran's claim.  

In light of above, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Review of the Veteran's Virtual VA file reflects that the appellant's private attorney submitted a November 2011 statement, but failed to waive RO consideration of such.  The Board has reviewed this statement, discussed below, and finds that the appellant is not prejudiced by the Board's adjudication of her claim at this time because the evidence within the statement is duplicative as it applies to the Veteran's claim before the Board.  Bernard v. Brown, 4 Vet. App. 384, 394  (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Referred Issue

As noted above, in a January 2010 decision, the Board denied the Veteran's claim of entitlement to an effective date prior to May 19, 2005, for the grant of service connection for myasthenia gravis, to include whether CUE exists in a September 1960 rating decision and a 1985 rating decision.  It does not appear that the Veteran appealed the Board's January 2010 decision to the Court.  

However, review of the Veteran's Virtual VA file reflects that the appellant's private attorney submitted a statement in November 2011 asserting that the appellant "is continuing to pursue her claim for accrued benefits based on clear and unmistakable error in the [r]ating [d]ecision of March 1985."  

Since this claim has not been adjudicated in the first instance by the RO since the Board's prior final denial in January 2010, the Board does not have jurisdiction over it, and it is REFERRED to the RO for development and adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394  (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Clarification of the issue on appeal

As discussed above, the RO has established service connection for myasthenia gravis.  In March 2008, the Veteran filed a claim for impairment of visual acuity, claimed secondary to myasthenia gravis.  In a September 2008 rating decision, the RO established service connection for diplopia of the right eye associated with service-connected myasthenia gravis, evaluated 30 percent disabling, effective March 12, 2008.  The Veteran did not express disagreement with the assigned evaluation or affective date of this award, and thus, the September 2008 rating decision became final.  

As will be discussed below, myasthenia gravis is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8025, which provides for a minimum evaluation of 30 percent.  A note under Diagnostic Code 8025 further provides that: 

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. 

Id. at Note (1).  

While the Veteran did not perfect an appeal concerning his separate 30 percent evaluation for service-connected diplopia of the right eye associated with myasthenia gravis, in light of the language of Diagnostic Code 8025, the Board concludes that this separate award is part and parcel of the Veteran's claim for an increased initial evaluation for myasthenia gravis.  As the Veteran's 30 percent evaluation for diplopia is inextricably intertwined with his claim for an initial evaluation in excess of 30 percent for service-connected myasthenia gravis, the Board will take jurisdiction of the Veteran's claim for an increased evaluation for service-connected diplopia of the right eye associated with myasthenia gravis.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (holding that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011). The issue is as stated on the title page.  


FINDINGS OF FACT

1.  Service connection has not been established for a left eye disorder.  

2.  The only manifestation of the Veteran's service-connected myasthenia gravis is right eye diplopia.  

3.  The Veteran has demonstrated 20/30 corrected distant vision with no loss of vision fields in the right eye, and right eye diplopia charted at 20 degrees, base up (visual acuity of 5/200).  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for service-connected myasthenia gravis are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8025 (2008).

2.  The criteria for an initial evaluation in excess of 30 percent for service-connected diplopia of the right eye are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 2002); 38 C.F.R. §§ 4.79, 4.124a, Diagnostic Codes 6074, 6090, 8025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a evaluation and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a evaluation will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, in this case, the Veteran is challenging the initial evaluation assigned following the establishment of service connection for myasthenia gravis and right eye diplopia. I n this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the Veteran submitted a claim to reopen his previously denied claim of entitlement to service connection for myasthenia gravis in May 2005.  In a letter from the RO dated in June 2005, the Veteran was provided notice of the elements necessary to substantiate a claim for service connection.  In a April 2006 letter from the RO, the Veteran was notified of how VA determines disability ratings and effective dates as per the Court's holding in Dingess.  Also in a November 2011 letter from the RO, the appellant was provided with rating criteria applicable to his claims for increased evaluations.  These letters stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters also advised the Veteran and appellant what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The letters also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

The Board observes that any timing error with regard to the notice provided in the April 2006 and November 2011 letters was cured with the readjudication of the Veteran's claim in a Supplemental Statement of the Case (SSOC) dated in December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case (SOC) or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran and appellant by obtaining identified and available evidence needed to substantiate the claim for an increased rating for migraine headaches, including private and VA treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2006 and May 2008 VA examinations obtained in this case are adequate, as they were based on physical examinations and review of the Veteran's complete VA claims file, and they provide medical information needed to address the rating criteria relevant to this case.  In particular, the VA examination reports contain descriptions of the symptomatology related to the service-connected myasthenia gravis and address the impact of the disability on the Veteran's employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to obtaining a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Veteran or appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and supplemental statements of the case SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran and appellant in this case.  

Increased Evaluations

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Discussion

The Board initially notes that the regulations for the rating of eye disabilities were amended effective from December 10, 2008.  However, the new rating criteria are applicable to claims for benefits received by VA on or after December 10, 2008.  As the Veteran's appeal for an increased initial evaluation stems from a May 2005 claim for benefits, the new eye regulations and rating criteria are not for application in the present case.  See 73 Fed. Reg. 66544 (November 10, 2008).  The regulations previously in effect apply here and the new criteria will not be further discussed or considered.  

Also, in addition to the Veteran's right eye diplopia associated with myasthenia gravis, the May 2008 VA examination report reflects that the Veteran was diagnosed with a minor cataract, early glaucoma and asteroid hyalitis of the right eye.  Service connection for these eye disorders has not been established.  The Court has held that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The May 2008 VA examiner specifically stated that the Veteran's minor cataract, early glaucoma and asteroid hyalitis of the right eye are not associated with his service-connected myasthenia gravis.  To the extent that the evidence does not differentiate between which right eye symptomatology is associated with the Veteran's service-connected myasthenia gravis and associated diplopia of the right eye as opposed to his nonservice-connected cataract, glaucoma and asteroid hyalitis, the Board will assume that all demonstrated right eye symptomatology is attributable to the Veteran's service-connected myasthenia gravis and associated right eye diplopia.  

As noted above myasthenia gravis is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8025, which provides for a minimum evaluation of 30 percent.  A note under Diagnostic Code 8025 further provides that: 

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. 

Id. at Note (1).  

In the present case, the Veteran is in receipt of a 30 percent evaluation for service-connected myasthenia gravis and a separate 30 percent evaluation for diplopia of the right eye associated with myasthenia gravis.  In May 2011, a VA medical professional reviewed the Veteran's VA claims file and opined that right eye diplopia was the Veteran's only manifestation of his myasthenia gravis.  Since the Veteran is in receipt of the only schedular evaluation for his service-connected myasthenia gravis, the Board's analysis will focus on the a possible increased evaluation for his service connected diplopia of the right eye associated with myasthenia gravis.  

The January 2006 VA examination report reflects that the Veteran has suffered from diplopia of the right eye since approximately 1957, and the disorder was first diagnosed in 1959.  Diagnostic Code 6090 pertains to rating of diplopia (double vision).  Under Diagnostic Code 6090, ratings are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2.  

Diplopia is measured using the Goldmann Perimeter Chart.  38 C.F.R. § 4.77 (Figure 2) (2008).  The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  If diplopia exists within the central 20 degrees of vision, the equivalent visual acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is the equivalent of visual acuity of 15/200 when down, 20/100 when lateral, and 20/70 when up.  Diplopia from 31 degrees to 40 degrees is the equivalent of 20/200 visual acuity when down, 20/70 when lateral, and 20/40 when up.  38 C.F.R. § 4.84a, Diagnostic Code 6090.  

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 3. 

When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6090, Note 4. 

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia is central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6090.  The rating is applied to the poorer eye and combined with the visual acuity of the better eye to arrive at a rating provided in 38 C.F.R. § 4.84a, Table V.  

At the January 2006 examination, the VA examiner noted the Veteran's history of diplopia.  Upon examination of the right eye, it was noted that the Veteran suffered from paresis of the inferior rectus, but no measurement or quadrant for the Veteran's right eye diplopia were reported.  It was also reported that Veteran had diplopia of the left eye, charted at 25 degrees, based down all ranges of gaze.  As noted above, diplopia is to be rated for one eye only, and for the service-connected eye where disability of only one eye is service-connected.  See 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2 (2008).  The May 2008 VA examination report reflects that diplopia was charted at 20 degrees, base up, in the right eye.  

Based on the January 2006 VA examination report reflecting right eye diplopia charted at 20 degrees, base up, the Veteran's right eye diplopia is to be rated at a visual acuity of 5/200.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6090 (Diplopia), Note 4.  Because the Veteran is not service-connected for left eye disability the Veteran's right eye disability will be rated under the assumption that vision in the left eye is 20/40 or better.  See 38 C.F.R. § 3.383.  Using these figures for visual acuity, the maximum evaluation permitted is 30 percent as per Diagnostic Code 6074 and Table V.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6090, 6074 and Table V (2008). 

The next higher evaluation of 40 percent is not warranted because the Veteran does not have a service-connected left eye disability with visual acuity of 20/50 or worse.  See 38 C.F.R. § 4.84a, Table V (2008). 

The Board will now discuss whether an increased initial evaluation may be assigned for the Veteran's service-connected diplopia of the right eye based on impairment of visual acuity (without consideration of the Veteran's diplopia under Diagnostic Code 6090) and/or loss of visual fields.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  An evaluation for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

With regard to impairment of central visual acuity, former Diagnostic Code 6079 allows for a 10 percent evaluation when corrected vision in one eye is no better than 20/50, and corrected vision in the other eye is 20/40 or better.  A noncompensable evaluation is assigned where corrected vision in both eyes is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

As noted above, because the Veteran is not service-connected for left eye disability the Veteran's right eye disability will be rated under the assumption that vision in the left eye is 20/40 or better.  See 38 C.F.R. § 3.383.  The Board notes additionally that VA examinations show that the Veteran has full visual field of the left eye and corrected visual acuity of better than 20/40 (20/25 corrected distant vision in the left eye was found at VA examinations in January 2006 and May 2008).  Table V does not provide for an evaluation in excess of 30 percent for impairment of visual acuity when the visual acuity of one eye is 20/40 or better.  Accordingly, the Veteran's claim cannot be availed on the basis of impaired central visual acuity as per Table V.  38 C.F.R. § 4.83a.  

Pursuant to 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians, in degrees, is temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The normal total is 500 degrees.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III (2008).  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  

However, the Board observes that the January 2006 and May 2008 VA examination reports reflect that the Veteran's visual fields were within normal limits concerning both eyes.  As such, an increased evaluation cannot be assigned due to loss of visual fields.

Accordingly, the Board concludes that an initial evaluation in excess of 30 percent is not warranted for the Veteran's service-connected diplopia of the right eye associated with myasthenia gravis.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of a claim for an increased evaluation when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  A July 2008 VA examination report reflects that the Veteran retired in 1994 from a power company with which he was employed for 37 years.  There is no indication that the Veteran's service-connected myasthenia gravis with associated right eye diplopia rendered him unemployable.  Therefore, consideration of a TDIU is not warranted.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the service-connected myasthenia gravis with associated diplopia of the right eye are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected myasthenia gravis with associated diplopia of the right eye under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected myasthenia gravis, to include entitlement to a separate initial evaluation in excess of 

30 percent for service-connected diplopia of the right eye associated with myasthenia gravis, for accrued benefits purposes, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


